 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDAvis Rent-A-Car System,Inc.andLocal Lodge 724,InternationalAssociation ofMachinists andAerospaceWorkers,AFL-CIO,Petitioner.Case 4-RC-1483919 September 1986ORDER DENYING MOTIONBY CHAIRMAN DOTSON ANDMEMBERSJOHANSENAND BABSONOn 24 June 1986 the National LaborRelationsBoard issued a Decisionand Certification of Repre-sentativein thiscase,overrulingtheEmployer'sobjectionsto an electionheld 22 October 1981among full-time and regular part-time shuttlers em-ployed at its 6615 Norwitch Drive,Philadelphia,Pennsylvaniafacility.'Thereafter, on 22 July 1986, the Employer fileda Motion forReconsiderationand/orReopening ofthe Record.The Board, having duly considered the matter,denies themotion as lacking in merit.21280 NLRB 580 (1986) (Member Babson and former Member Dennis,Chairman Dotson dissenting in part).Member Johansen did not partici-pate in the Board's decision.2We agree with our dissenting colleague that the delay in issuing theBoard's decision here was unfortunate.We do not believe,however, thatsuch delay reflects on the Board's substantive expertiseCHAIRMAN DOTSON,dissenting in part and concur-ring in part.For the reasons set forth in my partial dissent tothe original Decision and Certification of Repre-sentative,Iwould grant the Employer'sMotion forReconsideration.I take no position on the Employer'scurrentclaim of "inordinate delay" since the 22 October1981 election. I note,however, that there were pe-riodsduring the 4-year pendency of this casebefore the Board-dating from 14 June 1982-when the presence of an odd number of sittingBoard members arguably presented an excellentopportunity for issuance of a decision.From Mayto late August 1983,there werefiveBoard mem-bers; from December 1984 to July 1985,there werethree.Regardless of the final outcome reached, or ofmy disagreement with that outcome, the failure tograsp an earlyopportunityto issue a decision inthisfactuallyuncomplicated case involving nonovel legal issues does not speak well of theBoard's internal casehandling processes'or of the"expertise"towhich we regularly ask the Federaljudiciary to defer. Our delay can only have injuredthe parties and employees involved and frustratedthe purposes of the Act.iMy comments are directed to purely institutional concerns281NLRB No. 87